     Case 1:20-bk-11006-VK     Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59    Desc
                                Main Document    Page 1 of 9


 1   Michael Shemtoub, Esq. (SBN 253948)
     BEVERLY LAW
 2
     4929 Wilshire Blvd Suite 915
 3   Los Angeles CA 90010
     Telephone: (310) 552 6959
 4   Facsimile: (323) 421 9397
 5
     Attorney for Mike Kemel, Mariya Ayzenberg
 6
                              UNITED STATES BANKRUPTCY COURT
 7
 8                             CENTRAL DISTRICT OF CALIFORNIA

 9                              SAN FERNANDO VALLEY DIVISION
10   In re                                       )   Case No.: 1:20-bk-11006-VK
                                                 )
11                                               )
             LEV INVESTMENTS, LLC,               )   Chapter 11, subchapter V
12                                               )
                               Debtor.           )   RESPONSE AND CONCURRENCE
13                                               )   WITH [DOC 58] OPPOSITION TO
                                                 )   EMPLOYMENT OF NODD LAW GROUP
14                                               )
                                                 )   FILED BY THE SANDS LAW GROUP;
15                                               )   SUPPLEMENTAL TO EMERGENCY
                                                 )   MOTION [DOC-56] TO RECUSE DAVID
16                                               )   GOLUBCHIK AND THE LAW FIRM OF
                                                 )
17                                               )   LEVENE, NEALE, BENDER, YOO &
                                                 )   BRILL LLP, FROM ALL FURTHER
18                                               )   PARTICIPATION IN THIS CASE, ALL
                                                 )   RELATED CASES
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
                                                 )
22                                               )
                                                 )
23                                               )
                                                 )
24                                               )
                                                 )
25                                               )
                                                 )
26                                               )
                                                 )
27                                               )
                                                 )
28

                                                 1
       RESPONSE AND CONCURRENCE WITH [DOC 58] OPPOSITION TO EMPLOYMENT OF NODD LAW GROUP
        FILED BY THE SANDS LAW GROUP; SUPPLEMENTAL TO EMERGENCY MOTION [DOC-56] TO RECUSE
       DAVID GOLUBCHIK AND THE LAW FIRM OF LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM ALL
                        FURTHER PARTICIPATION IN THIS CASE, ALL RELATED CASES
     Case 1:20-bk-11006-VK          Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59              Desc
                                     Main Document    Page 2 of 9


 1
            TO THE HON. VICTORIA KAUFMAN, UNITED STATES BANKRUPTCY COURT
 2
     JUDGE, AT THE OFFICE OF THE UNITED STATES TRUSTEE AND ALL OTHER PARTIES
 3
     IN INTEREST
 4
            PLEASE TAKE NOTICE that Mike Kemel, Mariya Ayzenberg hereby submitted an additional
 5
     issue in support of their Emergency Motion to disqualify David Golubchik and the law firm of Levene,
 6
     Neale, Bender, Yoo & Brill LLP, from all further participation in the main bankruptcy proceeding and
 7
     all of the related removed actions. They further objects to the employment of David Golubchik and the
 8
     law firm of Levene, Neale, Bender, Yoo & Brill LLP [DOC 10-11, 30]. They further request that David
 9
     Golubchik and the law firm of Levene, Neale, Bender, Yoo & Brill LLP be Ordered to disgorge all
10
     funds entrusted to them in advance of their employment.
11
      SUPPLEMENTAL POINT IN SUPPORT OF EMERGENCY MOTION TO REMOVE DAVID
12
     GOLUBCHIK AND HIS LAW FIRM FROM ANY PARTICIPATION IN THIS AND RELATED
13
                   CASES BY THEIR CLIENTS MIKE KEMEL, MARIYA AYZENBERG
14
            It should be made clear that the Law Firm Levene, Neale, Bender, Yoo & Brill LLP is
15
     uncriticized. In fact, just today the undersigned was asked if a creditors committee in another case
16
     should move to have Mr. Yoo and his firm disqualified at a upcoming 341-Meeting where the creditors
17
     will / may nominate (as is their right per §702, In re Oxborrow (9th Cir. 1990) 913 F.2d 751, 753)
18
     another trustee as the Interim Trustee has elected to be represented by Mr. Yoo.
19
            The immediate, without hesitation response was “NO”, from me. Neither my Client who is the
20
     one was the largest claim or I would like to see Mr. Yoo go; he is ethical, firm and diligent. One doesn’t
21
     cut down a tree because of a bad apple.
22
            The “bad apple,” Mr. Golubchik, is cause for the supplemental paper. One thing that was not
23
     emphasized as it should have been is that by way of his interaction and obtainment of confidences and
24
     secrets from Mr. Kemel and Mrs. Ayzenberg is the fact that Mr. Golubchik understands and precisely
25
     knows what the singular most important issued to any of the litigation is about the people who he is
26
     litigating against and those are his own clients.
27
            To be clear, but the undersigned is speaking about is “money to fight.”
28

                                                         2
     SUPPLEMENTAL TO EMERGENCY MOTION [DOC-56] TO RECUSE DAVID GOLUBCHIK AND THE LAW FIRM
     OF LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM ALL FURTHER PARTICIPATION IN THIS CASE, ALL
       RELATED CASES AND CONCURRENCE WITH [DOC 58] OPPOSITION TO EMPLOYMENT OF NODD LAW
                                GROUP FILED BY THE SANDS LAW GROUP
     Case 1:20-bk-11006-VK           Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59                Desc
                                      Main Document    Page 3 of 9


 1
            Mr. Golubchik, knows how much money have and possess in their war chest because he is
 2
     representing them. any lawyer in the business of lawn knows the wealth of his client more precisely
 3
     than the Internal Revenue Service and such knowledge is fatally potent in litigation as it is though one
 4
     singular point/issue that without fail will control the outcome of %99.9999999 percent of all litigation.
 5
     When one runs out of money, one cannot longer defend oneself in what has come to be known as the
 6
     Battle of Kings i.e. litigation. Global Van Lines, Inc. v. Sup.Ct. (V.I.P. Movers, Inc.) (1983) 144
 7
     Cal.App.3d 483, 489, 192 Cal.Rptr. 609, 613]
 8
            There is also a presumption that Mr. Golubchik, has obtained substantial secrets of Mr. Kemel
 9
     and Ms. Ayzenberg that he is currently using against them. The presumption can only be rebutted with
10
     clear and convincing evidence and as such avoids the ironic result of disclosing the former client's
11
     confidences and secrets through inquiry into the actual state of the lawyer's knowledge in proceedings to
12
     disqualify the attorney. H.F. Ahmanson & Co. v. Salomon Bros., Inc. (1991) 229 Cal.App.3d 1445,
13
     1453, 280 Cal.Rptr. 614, 618.
14
            Mr. Golubchik, and his firm must be disqualified and disqualified immediately.
15
     CONCURRENCE WITH THE OBJECTION AND REQUEST FOR A HEARING REGARDING
16
          JEFF NODD’S EMPLOYMENT FILED BY MR. SANDS ON JUNE 27, 2020 [DOC 58]
17
            Mr. Nodd, has a disqualifying charging lien embedded in his Retainer Agreement. Mr. Nodd
18
     recognizes that the charging lien contained in his Retainer agreement is fatal to his application for
19
     employment as it asserts a prepetition claim against the assets of the Estate and thus renders him
20
     undeniably disqualified to be employed by the Estate post-petition.
21
            Manufacturing an exception to the automatic disqualification rule is attempted by Mr. Nodd in
22
     his application where he disowns the charging lien through his declaration. The conduct is in bad faith
23
     and it is fraudulent for it essentially says that Mr. Nodd is disowning the charging lien because he is
24
     getting paid in full if employed by the Estate directly from the proceeds of the Settlement.
25
            There would be no need for a charging lien in a retainer agreement if payment was assured by
26
     some other means that is as ironclad as a charging lien.
27
28

                                                          3
     SUPPLEMENTAL TO EMERGENCY MOTION [DOC-56] TO RECUSE DAVID GOLUBCHIK AND THE LAW FIRM
     OF LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM ALL FURTHER PARTICIPATION IN THIS CASE, ALL
       RELATED CASES AND CONCURRENCE WITH [DOC 58] OPPOSITION TO EMPLOYMENT OF NODD LAW
                                GROUP FILED BY THE SANDS LAW GROUP
     Case 1:20-bk-11006-VK          Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59                 Desc
                                     Main Document    Page 4 of 9


 1
            Furthermore, Mr. Nodd and the Debtor are challenged to bring forth any case that provide
 2
     authorities that a contract in writing can be unilaterally renegotiated by one party to the contract.
 3
            Additionally, Mr. Nodd and the Debtor are challenged to bring forth any case that provides
 4
     authority that a disqualifying clause in the contract of a professional entitling him to prepetition claim
 5
     against the Estate can be disowned so that the professional could do then exactly what the statute
 6
     prohibits him to do, which is to gain employment and receive money from the estate. In re Mehdipour,
 7
     202 B.R. 474, 478 (B.A.P. 9th Cir. 1996) (“Section 327(a) prohibits the employment of professionals
 8
     who hold or represent an interest adverse to the estate and who are not disinterested. The bankruptcy
 9
     court does not have authority to allow the employment of a professional in violation of § 327, and the
10
     employment is void ab initio. In re EWC, Inc., 138 B.R. 276, 281 (Bankr. W.D.Okla. 1992).”)
11
            Additionally, Mr. Nodd would show himself to be the selfless advocate that he wants to impress
12
     the Court with by disowning his charging lien. However, there is a much better and efficient and legal
13
     way of demonstrating disinterest in the assets of the Estate: by Mr. Nodd disowning any right to any
14
     payment for any work that was done between June 11, 2019, to June 1, 2020. By presenting such a
15
     waiver, Mr. Nodd would certainly qualify to be retained and certainly entitled to nothing else as his
16
     employment objectives were completed before the bankruptcy case was filed, by how own account, on
17
     May 26, 2020. The conclusion of what was essential to consummating a deal occurred prepetition and
18
     therefore Mr. Nodd must disown right to that money as a condition of any employment. In re Madera
19
     Roofing, Inc., No. 13-16954-B-11, at *9 (Bankr. E.D. Cal. Sep. 25, 2014) (“U.S. Tr. v. S.S. Retail Stores
20
     Corp. (In re S.S. Retail Stores Corp.), 211 B.R. 699, 703 (9th Cir. BAP 1997) (The attorney “is not
21
     prevented from representing the Debtor under the California Rules, but is prevented, as a non-
22
     disinterested party, from representing the Debtor pursuant to section 327 of the Bankruptcy Code which
23
     provides for no such waiver.”), appeal dismissed per curiam, 162 F.3d 1230 (9th Cir. 1998).”)
24
            Furthermore, my letter of May 19, 2020, to Locke Lord, LLP was transmitted to Mr. Popham at
25
     4:50 p.m. Mr. Nodd in his Dec of June 25, 2020, states that the mediation session regarding the claim
26
     with Mr. Popham concluded at “2:30 p.m.” on May 19, 2020, no claim is made that Mr. Popham
27
     possesses Nostradamus like figure who posses the ability to predict future events. The under penalty of
28

                                                           4
     SUPPLEMENTAL TO EMERGENCY MOTION [DOC-56] TO RECUSE DAVID GOLUBCHIK AND THE LAW FIRM
     OF LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM ALL FURTHER PARTICIPATION IN THIS CASE, ALL
       RELATED CASES AND CONCURRENCE WITH [DOC 58] OPPOSITION TO EMPLOYMENT OF NODD LAW
                                GROUP FILED BY THE SANDS LAW GROUP
     Case 1:20-bk-11006-VK           Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59               Desc
                                      Main Document    Page 5 of 9


 1
     perjury assertion that an event that occurred at 4:50 p.m. disrupted an event occurring at 2:30 p.m. is on
 2
     its face a perjurious statement. The undeniable perjury disqualifies Mr. Nodd from all employment in
 3
     this case for any matter. In re Madera Roofing, Inc., No. 13-16954-B-11, at *11 (Bankr. E.D. Cal. Sep.
 4
     25, 2014) (“Fed.R.Bankr.P. 2014(a) requires disclosure under penalty of perjury of all relevant facts
 5
     necessary for the court to determine the applicant's ability to meet the criteria of § 327(a).” Lying under
 6
     penalty of perjury does not meet the requirements of candor that a statement made under penalty of
 7
     perjury requires.)
 8
               The gamesmanship employed here by both the Debtor and Mr. Nodd is an unfortunate but a
 9
     typical example of conduct that should not be tolerated or countenanced by any court, especially a Court
10
     of the United States.
11
                                                   CONCLUSION
12
               Mr. Sands literally dramatizes the sad way that the Debtor has gone about trying to discredited
13
     Mr. Bobritsky in Doc 58. Though the undersigned understands the frustration to Mr. Sands is suffering
14
     by the unorthodox method of attacking evidence by Mr. Golubchik, Mr. Golubchik nevertheless
15
     deserves the opportunity to properly discredit Mr. Bobritsky and his representations under penalty of
16
     perjury to the Court. Mr. Golubchik could undeniably discredit Mr. Bobritsky by obtaining the 341-
17
     Meeting recording from the United States Trustees’ Office and having the recording translated by a
18
     court certified translationist and presenting that transcript to the Court; that is unless Mr. Golubchik who
19
     too speaks “fluent Russian” knows what a disastrous outcome that would be for the Debtor. Nothing as
20
     wars for a criminal defendant than to ask for a DNA analysis of long ago committed a crime only to
21
     have that DNA turn out to be authentically his.
22
               Mr. Nodd cannot be employed by the Estate for any reason.
23
24             Mr. Golubchik, must be disqualified as he is incompetent, dishonest, unprofessional, and utterly
25   conflicted. Mr. Golubchik has proved himself to be the Court’s jester rather than a Court Officer. Mr.
26   Golubchik has likewise demonstrated that he is more a Walter Mitty with “facts” than a “officer of the
27   Court”.
28

                                                           5
     SUPPLEMENTAL TO EMERGENCY MOTION [DOC-56] TO RECUSE DAVID GOLUBCHIK AND THE LAW FIRM
     OF LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM ALL FURTHER PARTICIPATION IN THIS CASE, ALL
       RELATED CASES AND CONCURRENCE WITH [DOC 58] OPPOSITION TO EMPLOYMENT OF NODD LAW
                                GROUP FILED BY THE SANDS LAW GROUP
     Case 1:20-bk-11006-VK         Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59                 Desc
                                    Main Document    Page 6 of 9


 1
             The undersigned does not relish impugning counsels’ (both Mr. Nodd and Mr. Golubchik), but
 2
     one must in light of the deplorable acts that they have both undertaken in this case and the disrespect
 3
     that they have shown the Court by lying to it. U.S. v. Kojayan, 8 F.3d 1315, 1321 (9th Cir. 1993)
 4
     (“Impugning opposing counsel's integrity is a very serious matter; it should be undertaken only after
 5
     careful analysis[.]”)
 6
             The DIP owes a fiduciary duty to the creditors of the estate. It is simply irreconcilable and
 7
     offensive for Mr. Golubchik, acting as the agent / attorney for the Estate to engage this litigation when
 8
     he cannot reconcile the duty owed to the Creditors with the duties he owes to Mike Kemel and Mariya
 9
     Ayzenberg. In re McConville (9th Cir. 1997) 110 F.3d 47, 50; In re Woodson (9th Cir. 1988) 839 F.2d
10
     610, 614; Wolf v. Weinstein (1963) 372 U.S. 633, 649-650, 83 S.Ct. 969, 979-980.
11
12           Mr. Golubchik must be immediately recused and ordered to disgorge all monies paid to him
13   under the authority of In re Sundance Self Storage-El Dorado LP (BC ED CA 2012) 482 B.R. 613,
14   630-635.
15           The only thing that Mr. Golubchik must be trusted with is a one-way ticket away from this
16   litigation.                                           Respectfully submitted,
17
18
     DATED: June 28, 2020
19
20                                                  By: _________________________________________
                                                          Michael Shemtoub, Esq.
21                                                        Attorney for Mr. Kemel and Ms. Ayzenberg
22
23
24
25
26
27
28

                                                          6
     SUPPLEMENTAL TO EMERGENCY MOTION [DOC-56] TO RECUSE DAVID GOLUBCHIK AND THE LAW FIRM
     OF LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM ALL FURTHER PARTICIPATION IN THIS CASE, ALL
       RELATED CASES AND CONCURRENCE WITH [DOC 58] OPPOSITION TO EMPLOYMENT OF NODD LAW
                                GROUP FILED BY THE SANDS LAW GROUP
         Case 1:20-bk-11006-VK                     Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59                                     Desc
                                                    Main Document    Page 7 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 4929
Wilshire Blvd, Suite 702, Los Angeles, CA 90010

A true and correct copy of the foregoing document entitled (specify): RESPONSE AND CONCURRENCE WITH
[DOC 58] OPPOSITION TO EMPLOYMENT OF NODD LAW GROUP FILED BY THE SANDS LAW
GROUP; SUPPLEMENTAL TO EMERGENCY MOTION [DOC-56] TO RECUSE DAVID
GOLUBCHIK AND THE LAW FIRM OF LEVENE, NEALE, BENDER, YOO & BRILL LLP, FROM
ALL FURTHER PARTICIPATION IN THIS CASE, ALL RELATED CASES will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
6-28-2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Katherine Bunker kate.bunker@usdoj.gov
  John Burgee jburgee@bandalaw.net
  Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
  David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
  Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
  Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
  David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
DianaChau@tilemlaw.com
  United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                         X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 6-28-2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.
                                                                         X Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/28/2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
Hon. Victoria S. Kaufman
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 354 / Courtroom 301
Woodland Hills, CA 91367
                                                                            X Service information continued on attached page
                  I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  6-28-2020                        Michael Shemtoub, Esq.
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                 Case 1:20-bk-11006-VK              Doc
                                                      . 0. 59     FiledMIC06/28/20
                                                           Box 826880
                                                      Bankruptcy GroupCOUNTY
                                                                           92E
                                                                                         Entered 06/28/20 09:57:59 Desc
0973-1                                               (p) LOS ANGELES
                                                      Main    Document       TREASURER
                                                                                  Page AND 8TAXofCOLLE
                                                                                                   9   Franchise Tax Board
Case 1:20-bk-11006-VK                                ATTN BANKRUPTCY UNIT                              Bankruptcy Section MS: A-340
Central District of California                       PO BOX 54110                                      P. 0. Box 2952
San Fernando Valley                                  LOS ANGELES CA 90054-0110                         Sacramento, CA 95812-2952
Tue Jun 16 14:06:24 PDT 2020
Internal Revenue Service
PO Box 7346                                                                                              Lev Invesbnents, LLC
Philadelphia, PA 19101-7346                                                                              13854 Albers Street
                                                                                                         Sherman Oaks, CA 91401-5811


(p)OFFICE OF FINANCE CITY OF LOS ANGELES
200 N SPRING ST RM 101 CITY HALL                     Securities & Exchange CoDDDission                   San Fernando Valley Division
LOS ANGELES CA 90012-3224                            444 South Flower St., Suite 900                     21041 Burbank Blvd,
                                                     Los Angeles, CA 90071-2934                          Woodland Hills, CA 91367-6606


FR, LLC
c/o Michael Shemtoub, Esq.                           Franchise Tax Board                                 G&B Law, LLP
4929 Wilshire Blvd., suite 702                       Special Procedures                                  Attn: James R. Felton
Los Angeles, CA 90010-3824                           POB 2952                                            16000 Ventura Blvd., suite 1000
                                                     Sacramento, CA 95812-2952                           Encino, CA 91436-2762

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS                    Jeff Nodd, Esq.                                     LDI Ventures, LLC
PO BOX 7346                                          15250 Ventura Blvd                                  423 N Palm dr
PHILADELPHIA PA 19101-7346                           Encino, CA 91403-3201                               Beverly Hills, CA 90210-3974


Landmark Land, LLC
Attn Alex Polovinchik                               Michael Leizerovitz                                  Michael Masinovsky
860 Via De La Paz, suite E-1                        15 Via Monarca St.                                   21810 Eaton Place
Pacific Palisades, CA 90272-3668                    Dana Point, CA 92629-4082                            Cupertino, CA 95014-1182


Ming Zhou
Thomas Krantz, Esq.                                 (p)REAL PROPERTY TRUSTEE INC                         Sensible Consulting & Mgmt Inc
2082 Michelson Drive, Suite 212                     ATTN MIKE KEMEL                                      c/o John Burgee Esq.
Irvine, CA 92612-1213                               PO BOX 17064                                         20501 Ventura Boulevard, Suite 262
                                                    BEVERLY HILLS CA 90209-3064                          Woodland Hills, CA 91364-6410

Thomas Sands, Esq.
The Sands Law Group, APLC                            U.S. Trustee San Fernando Valley                    United States Trustee (SV)
205 South Broadway, Suite 903                        915 Wilshire Blvd.                                  915 Wilshire Blvd, Suite 1850
Los Angeles, CA 9 0012-3618                          Suite 1850                                          Los Angeles, CA 90017-3560
                                                     Los Angeles, CA 90017-3560

Caroline Renee Djang (TR)
18101 Von Karman Ave., Suite 1000                    David B Golubchik                                   Juliet Y Oh
Irvine, CA 92612-0164                                Levene Neale Bender Yoo & Brill LLP                 10250 Constellation Blvd Ste 1700
                                                     10250 Constellation Blvd Ste 1700                   Los Angeles, CA 90067-6253
                                                     Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  Case 1:20-bk-11006-VK              Doc 59 Filed 06/28/20 Entered 06/28/20 09:57:59 Desc
Bankruptcy Unit                                       Main Document    Page 9 of 9
P.O. Box 54110                                                                          Insolvency I Stop 5022
Los An geles, CA 90051-0110                                                             300 N. Los Angeles St., #4062
                                                                                        Los Angeles, CA 90012-9903

 (d)Los Angeles County Tax Collector
P.O. Box 54018                                       Real Property Trustee, Inc.
Los An geles, CA 90054-0018                          P.O. Box 17064
                                                     Beverly Hills, CA 90209




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
